Contrary to the appellant’s contention, the unilateral amendment to the agreement governing the Stanley and Lorraine Cohen Family Limited Partnership, submitted by the appellant in support of his motion for leave to renew, was unauthorized under section 13 of the same agreement, which provides that amendments to the agreement that would change partners’ rights and interests in partnership profits or losses may only be made with unanimous consent of the partners. Accordingly, the Supreme Court providently exercised its discretion in adhering to its original determination granting the plaintiffs motion for injunctive relief (see S.J.J.K. Tennis, Inc. v Confer Bethpage, LLC, 81 AD3d 629 [2011]). Skelos, J.E, Belen, Hall and Roman, JJ., concur. [Prior Case History: 2010 NY Slip Op 30838(U).]